IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30681
                         Conference Calendar



EARNEST L. SMITH,

                                             Plaintiff-Appellant,

versus

LISA TOLER, Deputy ET AL.,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-1122-S
                       - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Earnest L. Smith, Louisiana prisoner #183705, appeals from

the dismissal of his civil rights complaint as frivolous and the

later denial of relief sought in an amended complaint.      Smith

moves for appointment of counsel; his motion for appointment of

counsel is DENIED.

     Smith contends that he was deprived of gift funds without

due process and that he was deprived of medical care because he

was denied medication.   We have reviewed Smith’s brief and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30681
                                -2-

record, and we find Smith’s due process contention frivolous

because Louisiana provides adequate postdeprivation remedies.

Marshall v. Norwood, 741 F.2d 761, 763-64 (5th Cir. 1984).          Smith

has failed to brief his medical-care contention for appeal; we do

not consider that contention.   Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Smith’s appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED.     5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a strike for

purposes of 28 U.S.C. § 1915(g).   We caution Smith that once he

accumulates three strikes, he may not proceed in forma pauperis

(IFP) in any civil action or appeal filed while he is in prison

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; WARNING ISSUED.